UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A Information to Be Included in Statements Filed Pursuant to Rule 13d-1(a) and Amendments Thereto Filed Pursuant to Rule 13d-2(a) (Amendment No. 4*) NEULION, INC. (Name of Issuer) Common Stock, $0.01 par value (Title of Class of Securities) 64128J 101 (CUSIP Number) Roy E. Reichbach, Esq. AvantaLion LLC 1600 Old Country Road Plainview, NY 11803 (516) 622-8300 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) January 30, 2015 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of §§ 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box o. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.64128J 101 1. Names of Reporting Persons:AvantaLion LLC 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) x 3. SEC Use Only: 4. Source of Funds (See Instructions):N/A 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e): o 6. Citizenship or Place of Organization:Delaware Number of Shares BeneficiallyOwned by Each Reporting Person With: 7. Sole Voting Power: 22,820,650 (1) 8. Shared Voting Power: 0 9. Sole Dispositive Power: 22,820,650 (1) Shared Dispositive Power: 0 Aggregate Amount Beneficially Owned by Each Reporting Person:22,820,650 (1) Check if the Aggregate Amount in Row 11 Excludes Certain Shares (See Instructions): o Percent of Class Represented by Amount in Row 11: 10.7% (2) Type of Reporting Person (See Instructions): IN (1) AvantaLion LLC is controlled by Charles B. Wang, the Chairman of the Board of NeuLion, Inc. (2) Based on 214,184,801 shares of Common Stock issued and outstanding as of January 30, 2015. 2 CUSIP No.64128J 101 ITEM 1.SECURITY AND ISSUER This Schedule 13D/A relates to common stock, $0.01 par value (the “Common Stock”), of NeuLion, Inc. (the “Issuer”).The principal executive offices of the Issuer are located at 1600 Old Country Road, Plainview, NY 11803. ITEM 2.IDENTITY AND BACKGROUND (a) Name: This Schedule 13D/A is being filed by AvantaLion LLC (“AvantaLion”). (b) Residence or Business Address: The address of AvantaLion’s principal office and principal business is 1600 Old Country Road, Plainview, NY 11803. (c) Present Principal Occupation or Employment: AvantaLion is an investment holding company. (d) Criminal Convictions: During the last five years, AvantaLion has not been convicted in a criminal proceeding (excluding traffic violations and similar misdemeanors). (e) Civil Proceedings: During the last five years, AvantaLion has not been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or became subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f) Citizenship: AvantaLion is a Delaware limited liability company. ITEM 3.SOURCE AND AMOUNT OF FUNDS OR OTHER CONSIDERATION This Schedule 13D/A is being filed to reflect that, on January 30, 2015, AvantaLion entered the Stockholder’s Agreement described in Item 6, below. ITEM 4. PURPOSE OF TRANSACTION The information included in Item 6 below is hereby incorporated herein by reference. AvantaLion does not have any current plans or proposals which relate to or would result in: (a) the acquisition by any person of additional securities of the Issuer or the disposition of the securities of the Issuer; (b) an extraordinary corporate transaction, such as a merger, reorganization or liquidation, involving the Issuer or any of its subsidiaries; (c) a sale or transfer of a material amount of assets of the Issuer or of any of its subsidiaries; (d) any change in the present board of directors or management of the Issuer, including any plans or proposals to change the number or term of directors or to fill any existing vacancies on the board; (e) any material change in the present capitalization or dividend policy of the Issuer; (f) any other material change in the Issuer’s business or corporate structure; (g) changes in the Issuer’s charter, bylaws or instruments corresponding thereto or other actions which may impede the acquisition of control of the Issuer by any person; (h) causing a class of securities of the Issuer to be delisted from a national securities exchange or to cease to be authorized to be quoted in an inter-dealer quotation system of a registered national securities association; (i) a class of equity securities of the Issuer becoming eligible for termination of registration pursuant to Section 12(g)(4) of the Act; or (j) any similar action to those enumerated above. 3 CUSIP No.64128J 101 ITEM 5.INTEREST IN SECURITIES OF THE ISSUER (a) Aggregate Beneficial Ownership: As of January 30, 2015, AvantaLion beneficially owned 22,820,650 shares of Common Stock, representing10.7% of the total issued and outstanding Common Stock, based on 214,184,801 shares of Common Stock issued and outstanding as of January 30, 2015. (b) Power to Vote and Dispose of the Issuer Shares: AvantaLion has sole voting and dispositive power with respect to the 22,820,650 shares of Common Stock reported on this Schedule 13D.AvantaLion LLC is controlled by Charles B. Wang, the Chairman of the Board of NeuLion, Inc. (c) Transactions Effected During the Past 60 Days: None. (d) Right of Others to Receive Dividends or Proceeds of Sale: None. (e) Date Ceased to be the Beneficial Owner of More Than Five Percent: Not Applicable. ITEM 6. CONTRACTS, ARRANGEMENTS, UNDERSTANDINGS OR RELATIONSHIPS WITH RESPECT TO SECURITIES OF THE ISSUER On January 30, 2015, the Issuer completed a merger (the “Merger”) pursuant to the Agreement and Plan of Merger dated January 2, 2015 among the Issuer, NLDMC, Inc., a wholly-owned subsidiary of the Issuer, NLDAC, Inc., a wholly-owned subsidiary of the Issuer, PCF 1, LLC (“PCF”) and DivX Corporation. At the closing of the Merger, Charles B. Wang, Nancy Li, AvantaLion, PCF, and the Issuer entered into a Stockholders’ Agreement dated January 30, 2015 (the “Stockholders’ Agreement”).Among other things, the Stockholders’ Agreement contains provisions entitling PCF to designate two members of the Board, at least one of whom will serve on each of the audit, compensation and nominating and governance committees of Issuer. Pursuant to this provision, James R. Hale and John A. Coelho joined Issuer’s Board effective January 30, 2015 and the parties to the Stockholders’ Agreement other than the Issuer agreed to vote their shares of Common Stock in the future in favor of the individuals who may be designated by PCF to the Board pursuant to terms contained in the Stockholders’ Agreement. The Stockholders’ Agreement also provides that the shares owned by AvantaLion may not be transferred unless the transferee agreed to be bound by the terms of the terms of the Stockholders’ Agreement.The designation and voting provisions terminate on the date on which PCF and its affiliates cease to collectively beneficially own, in the aggregate, at least fifty percent (50%) of the total number of shares and conversion shares issued in the Merger. AvantaLion disclaims group status with each of the parties to the Stockholders’ Agreement and disclaims any beneficial ownership in any securities of Issuer owned by such persons. 4 CUSIP No.64128J 101 Other than the arrangements described under this Schedule 13D/A, AvantaLion has not entered into any contracts, arrangements, understandings or relationships (legal or otherwise) with respect to any securities of the Issuer, including but not limited to transfer or voting of any of the securities, finder’s fees, joint ventures, loan or option arrangements, puts or calls, guarantees of profits, division of profits or loss, or the giving or withholding of proxies. ITEM 7. MATERIAL TO BE FILED AS EXHIBITS Exhibit Description 1 Stockholders’ Agreement, dated January 30, 2015 (Incorporated by reference to Exhibit 3 filed with the Schedule 13D of PCF 1, LLC; Parallax Capital Fund, L.P., Parallax Capital, L.P., Parallax Holdings, LLC, and James R. Hale, filed with the SEC on February 9, 2015). 5 CUSIP No.64128J 101 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. February 13, 2015 (Date) AVANTALION LLC /s/ Roy E. Reichbach By: Roy E. Reichbach Title: Secretary 6
